MEMORANDUM**
Jessie Dario Rios appeals his conviction by guilty plea and 155-month sentence for armed bank robbery and aiding and abetting, in violation of 18 U.S.C. § 2113(a), (d) and § 2.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Rios’ counsel has submitted a brief stating that there are no meritorious issues for review. Appellant has not filed a supplemental pro se brief.
Our independent review of the brief and the record under Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no issues requiring further review. Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.